Citation Nr: 0333643	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  99-18 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for traumatic stroke 
and arterial thrombosis, claimed as secondary to the service-
connected residuals of a cervical fracture.

2.  Entitlement to an increased evaluation for the residuals 
of a cervical spine fracture, currently evaluated as 20 
percent disabling.

3.  Entitlement to an effective date prior to May 22, 1998 
for the grant of a 20 percent disability evaluation for 
residuals of a cervical spine fracture.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, and request the 
veteran's service medical records.  If no 
additional service records can be found, 
or if they have been destroyed, ask for 
specific confirmation of that fact.

2.  The veteran has contended that he 
received in-patient treatment in service 
for a cervical spine fracture/fusion 
during the period of May 1977 to August 
1977 at Ireland Army Hospital, Fort Knox, 
Kentucky, and Fort Carson Army Hospital, 
Colorado Springs, Colorado.  Contact the 
National Personnel Records Center (NPRC), 
or any other appropriate agency, and 
request all available clinical records of 
this treatment.  If no such records can 
be found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

3. The veteran has indicated that he 
received treatment at Suburban Hospital, 
4001 Dutchman Lane, Louisville, Kentucky 
40207, for his cervical spine fracture.  
Please request the complete clinical 
records, to include hospital summaries, 
progress notes, nurses' notes, 
radiographic reports, and discharge 
summaries, for the period dated between 
May 1977 to August 1977.

4.  Obtain the veteran's medical records 
from the VA Medical Centers in Danville, 
Illinois, and Chicago, Illinois, for any 
treatment for residuals of a cervical 
spine fracture and/or traumatic stroke 
and arterial thrombosis during the period 
of January 1999 to the present.  Request 
the complete clinical records, to include 
outpatient treatment records, 
hospitalization and discharge summaries, 
progress notes, nurses' notes, and 
radiographic reports.

5.  Obtain the veteran's medical records 
from the VA Medical Center in Iowa City, 
Iowa, for hospitalization in June 1977 
for a cervical spine fracture.  Request 
the complete clinical records, to include 
hospitalization and discharge summaries, 
doctors' notes, nurses' notes, and 
radiographic reports.

6.  Obtain the veteran's medical records 
from the University of Chicago Hospital, 
Chicago, Illinois, for any treatment for 
a cervical spine fracture and/or 
traumatic stroke and arterial thrombosis, 
for the period covering 1977 to the 
present.

7.  Contact the Illinois Department of 
Corrections and request all of the 
veteran's medical records for the period 
covering April 1987 to September 2000 for 
the treatment of residuals of a cervical 
spine fracture, traumatic stroke, and 
arterial thrombosis.  The veteran's 
inmate number was A82750.  Please inform 
them that the veteran indicated he 
received treatment at the Statesville 
Correctional Center Prison Hospital, the 
Pinckneyville Correctional Center, the 
Illinois River Correctional Facility, and 
St. Francis Hospital in Peoria, Illinois.   

8.  The veteran has contended that he 
filed his original claim for service 
connection for a cervical spine fracture 
at the VA Medical Center in Iowa City, 
Iowa, in 1977.  Please contact them and 
request any and all copies of claims for 
disability benefits for residuals of a 
cervical spine fracture.

9.  Request the following records 
concerning the veteran from the Social 
Security Administration: all records 
pertaining to the award of disability 
compensation, to include the underlying 
treatment records on which the decision 
was based.

10.  Once the development above has been 
completed, make arrangements with the 
appropriate VA medical facilities for the 
veteran to be afforded the following 
examinations: Orthopedic and 
Cardiovascular.  Send the claims folder 
to the examiners for review. All 
appropriate testing in this regard should 
be accomplished.  If the examiner can not 
answer any of the questions listed below, 
he/she should so state. The examiner 
should provide a detailed rationale for 
all opinions expressed.  

Please ask the Orthopedic Examiner to 
state whether the veteran has:
			
(a)  residuals of a fracture of the 
vertebra with cord involvement, 
bedridden, or requiring long leg braces;

(b)  residuals of a fracture of the 
vertebra without cord involvement and/or 
abnormal mobility requiring a neck brace 
(jury mast);

(c)  complete bony fixation of the 
spine at an unfavorable angle with marked 
deformity and involvement of major joints 
(Marie-Strumpell type) or without other 
joint involvement (Bechterew type);

(d)  complete bony fixation of the 
spine at a favorable angle;

(e)  ankylosis of the cervical spine 
either favorable or unfavorable; and/or,

(f)  severe limitation of motion of 
the cervical spine.

Please ask the Cardiovascular examiner to 
state whether:

(a)  the veteran suffered a 
traumatic stroke and arterial thrombosis;

(b)  if yes, whether traumatic 
stroke and arterial thrombosis were 
either caused by or aggravated by the 
service-connected residuals of a cervical 
spine fracture.

11.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





